Citation Nr: 0332140	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  98-10 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for a right hip disability, 
to include as secondary to the service-connected total left 
knee replacement.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1946 to March 1948 
and May 1948 to March 1953.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa, which found the veteran's claim of 
entitlement to service connection for pain in the right hip 
as secondary to the service-connected total left knee 
replacement was not well-grounded.

In an April 2003 rating decision, service connection was 
granted for degenerative disc disease and degenerative facet 
disease of the lumbosacral spine and assigned a 20 percent 
evaluation effective July 1996.  As such, the matter is no 
longer on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  There is no competent medical evidence of a current right 
hip disability.


CONCLUSION OF LAW

A right hip disability was not incurred in or aggravated by 
service, nor is it secondary to the service-connected total 
left knee replacement. 38 U.S.C.A. 
§§ 1110, 1111 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's Claims Assistance Act of 2000

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefined the obligations of 
VA with respect to the duty to assist and eliminated the 
former statutory requirement that claims be well grounded.   
It appears that the VCAA applies to this case even though the 
claim was filed before enactment of the law since VA had not 
finally completed adjudication of the claim before the law 
was passed.  See Kuzma v. Principi, No. 03-7032 (Fed. Cir., 
August 25, 2003).  Regardless of whether the VCAA applies to 
this claim, the fact is that there has been compliance with 
this law, as discussed in more detail below.  

In this regard, the veteran's service medical and personnel 
records have been associated with the claims folder.  The RO 
has obtained all VA and non-VA evidence identified by the 
veteran.  In August 2001, the RO sent a letter to the veteran 
explaining the VCAA and asking him to submit certain 
information in connection with his claim.  In accordance with 
the requirements of the VCAA, the letter informed the veteran 
what evidence and information VA would be obtaining.  The 
letter explained that VA would make reasonable efforts to 
help him get evidence such as medical records, etc., but that 
he was responsible for providing sufficient information to VA 
to identify the custodian of any records.  The veteran was 
asked to identify all VA and private health care providers 
who had records pertinent to his claim and to complete 
releases for each such provider.  Moreover, the new duty to 
assist and notice provisions were provided to the veteran in 
the April 2003 supplemental statement of the case (SSOC).  
Therefore, the Board finds that the Department's duty to 
notify has been fully satisfied.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The Board notes that the August 2001 VCAA notification letter 
instructed the veteran to submit the requested information 
and/or evidence within 60 days of the notice.  Recently in 
Paralyzed Veterans of America, et. al. v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -7009, -7010, slip op. 
at 18 (Fed. Cir. Sept. 22, 2003), the Federal Circuit 
invalidated 38 C.F.R. §3.159(b)(1), which allowed the RO to 
adjudicate the claim based on the evidence of record at the 
end of a 30 day period.  In the instant case, the veteran was 
given 60 days to respond to the August 2001 notice and more 
than one year has expired since the veteran was notified of 
the evidence needed to substantiate his claim.  The veteran 
has been accorded ample opportunity to submit evidence and 
argument and has not indicated that he has additional 
evidence to submit.  Therefore, to the extent the new law is 
more favorable to the claimant, and to the extent it has not 
prejudiced him since VA has properly notified and assisted 
him, it would be harmless error for the Board to consider 
compliance with the VCAA if it did not, in fact, apply to 
this claim.

The Board notes that in an April 2003 VA Form 9, the veteran 
requested a new compensation and pension examination.  The 
Board finds that there is sufficient evidence to make a 
determination in the case at bar.  Further, the veteran has 
been afforded multiple examinations in connection with the 
claim currently on appeal. 
Thus, an additional VA examination is not necessary. 
38 C.F.R. § 3.159(c)(4).

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist him in accordance with the 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  


Analysis

The veteran contends that he is entitled to service 
connection for a right hip disability secondary to his 
service-connected total left knee replacement.  The Board 
notes that the veteran has limited his contentions in this 
appeal specifically to principles of secondary service 
connection, and the RO has developed this appeal on that 
basis.  The Board does find that service connection would be 
denied on a direct causation basis as there was no evidence 
of a right hip injury or disease in service, nor are there 
any nexus opinions relating any right hip disorder to the 
veteran's period of active duty service. 38 C.F.R. § 3.303.  
As such, the Board will focus its analysis on secondary 
service connection.   

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in line of duty or for aggravation of a 
preexisting injury in the active military, naval, or air 
service, during a period of war.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  When a veteran seeks service connection 
for a disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  

In addition, disability which is proximately due to or the 
result of a service connected disease or injury shall be 
service connected.  See 38 C.F.R. § 3.310.  The Court has 
held that when aggravation of a veteran's non-service 
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service 
connected.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show: (1) that a current disability 
exists, and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  Id.  

The veteran is service connected for a total left knee 
replacement, which is currently evaluated as 60 percent 
disabling. Service connection was based on the veteran's 
service medical records, private medical records, and a 1990 
VA examination.  Upon VA examination in 1990, the veteran was 
found to be status post medial collateral ligament tear and 
medial meniscal tear treated with MCL reconstruction and 
medial meniscectomy.  It was also determined the veteran had 
severe degenerative changes directly related to the 
aforementioned injury.  Private medical records at the time 
of the original grant of service connection from Dr. M. 
indicated the veteran had a severely degenerated left knee 
with severe medial line narrowing and osteophytosis.

The Board has thoroughly reviewed the medical evidence of 
record, which includes, but is not limited to: the veteran's 
service medical and personnel records; his contentions; 
private medical records from Dr. J.S.C., University of Iowa 
Hospital and Clinics, Dr. J.L.M., Mercy Health Center, 
Chiropractic Rehabilitation Center, St. Joseph's Unit, 
T.C.S., D.C., and Dubuque Internal Medicine; VA outpatient 
treatment records dated between 1998 and 2003; reports of VA 
examination dated in 1990, 1995, 1996, 1997, 1998, 1999, 
2002, and 2003; lay statements; transcripts of testimony 
provided before the Board in March 1997 and June 2003; and a 
transcript of testimony provided before the RO in June 1998.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all the evidence submitted by the veteran or on 
his behalf.  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on 
this claim.  

Based on a review of the foregoing, the Board concludes that 
the preponderance of the evidence is against a finding that 
the veteran's current symptoms of right hip pain are 
secondary to his service connected total left knee 
replacement.  In this regard, upon VA examination in July 
1996, the veteran had full range of motion of the right hip 
without pain.  X-rays of the right hip were negative.  The 
examiner indicated that he had no explanation for the 
etiology of the veteran's persistent pain, but that it was 
likely to resolve gradually over time.

An October 1996 letter from Dr. J.L.M. indicates the veteran 
complained of right hip pain.  While Dr. J.L.M. further 
indicated the veteran had chronic pain and impairment 
secondary to his left knee, as well as to his back and 
opposite hip, a specific right hip disability was not given.   

In June 1997, the veteran was afforded an additional VA 
examination.  The examiner indicated there was no evidence of 
an intrinsic hip disorder.  X-rays of the bilateral hips 
showed no evidence of acute fractures or dislocations of the 
right hip.  They further indicated that the joint spaces were 
preserved.  While, a February 1998 report of VA examination 
stated the veteran's complaints of hip pain could be 
secondary to the left knee injury, no specific right hip 
disability was diagnosed.  

The veteran was again afforded a VA examination in June 1998.  
At that time, the veteran complained of pain in his back 
radiating to his hips.  Physical examination revealed the 
veteran had full range of motion of his right hips.  The 1997 
x-rays were reviewed and noted to be within normal limits.  
The veteran was diagnosed with bilateral hip pain secondary 
to degenerative joint disease of the lumbar spine and not the 
left knee.  The examiner further opined it was difficult to 
associate the veteran's knee instability with complaints of 
bilateral hip pain.

In letters dated in July 1999 and August 2000,T.C.S., D.C., 
indicated the veteran's left knee would cause misalignment of 
the veteran's hips and that this was related to his old 
injury.  Treatment notes from Dr. T.C.S. indicate the 
veteran's hips were slightly high on the left, which rendered 
a diagnosis of pelvic subluxation with associate lumbago, 
however; this was complicated by disorders of the sacrum.  
Dr. T.C.S. did not provide a diagnosis of a right hip 
disability in either the 1999 or 2000 letter.  Similarly, 
though private medical records from Dubuque Internal Medicine 
indicate the veteran's right hip pain "could be worsened 
and/or caused by his left knee injury," no specific right 
hip disability was diagnosed.

Finally, in a September 2002 report of VA examination, the 
examiner indicated that he spoke with the veteran regarding 
his right hip claim and reviewed the evidence of record. It 
was the examiner's opinion that x-rays taken in 2000 of the 
veteran's hip showed no abnormalities and x-rays taken that 
month found no bony abnormalities in the hip.  The examiner 
opined the veteran's "hip pain" appeared to be secondary to 
the back degeneration and based on the information available 
to him, it did not appear that the veteran had significant 
difficulty with his hip.

The Board finds that the veteran has not established that he 
is entitled to secondary service connection for a right hip 
disorder, and his appeal must be denied.  See 38 C.F.R. § 
3.310(a).  While there are multiple opinions which relate the 
veteran's right hip pain to the veteran's total left knee 
replacement/injury, generally, to qualify for service 
connection, the veteran must prove the existence of a current 
disability, and one that has resulted from a disease or 
injury that occurred in the line of duty. Sanchez-Benitez v. 
Principi, 259 F.3d 1356, 1360-61 (Fed. Cir. 2001).  Right hip 
pain alone, without a diagnosed or identifiable underlying 
condition, does not in and of itself constitute a disability 
for which service connection may be granted. Id.

In reaching the foregoing decision, the Board has been 
cognizant of the "benefit of the doubt rule."  However, as 
the evidence is not in relative equipoise, the rule is 
inapplicable in this case.  See 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for a right hip disability, 
to include as secondary to the service-connected left total 
knee replacement, is denied.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



